Case 1:17-cv-00116-IMK-JPM Document 298 Filed 01/02/20 Page 1 of 1 PageID #: 2705

                  IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  BIOGEN INTERNATIONAL GMBH and
  BIOGEN MA, INC.,

                   Plaintiffs,

  v.                                           CIVIL ACTION NO. 1:17CV116
                                                     (Judge Keeley)

  MYLAN PHARMACEUTICALS INC.,

                   Defendant.

                    ORDER SCHEDULING STATUS CONFERENCE

        For good cause, the Court SCHEDULES a status conference for

  Wednesday, January 8, 2020, at 12:30 P.M., by telephone, to

  discuss the schedule for the February 2020 bench trial. The

  Court DIRECTS lead counsel for Mylan to arrange the conference

  call and provide dial-in information to all parties and the

  Court, by email to candace_levitsky@wvnd.uscourts.gov, no later

  than Monday, January 6, 2020, at 12:00 P.M.

        It is so ORDERED.

        The Court DIRECTS the Clerk to transmit copies of this Order

  to counsel of record.

  DATED: January 2, 2020

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE
